Citation Nr: 1327051	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  12-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a timely notice of disagreement (NOD) has been received to a December 2009 rating decision with respect to the issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Manila, the Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA paperless claims processing system reflects that additional records have not been added to the present appeal.  

The  issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to a one-time payment from the FVEC Fund has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The AOJ must consider whether any additional evidence submitted by the Appellant following the December 2009 denial of entitlement to a one-time payment from the FVEC Fund constitutes new and material evidence to reopen the claim.  In particular, the AOJ must consider a July 2010 communication by the Appellant, in response to a July 2010 letter from the AOJ regarding his October 2009 request for information regarding his claim, which was submitted with additional evidence, and whether such constitutes new and material evidence which was filed in connection with the claim pending in the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The December 2009 rating decision denied entitlement to a one-time payment from the FVEC.  Notice of the rating decision was issued in December 2009.  A NOD was received in April 2011, over one year after notice of the rating decision.  


CONCLUSION OF LAW

The criteria for a timely filed NOD have not been met with regard to the issue of entitlement to a one-time payment from the FVEC.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board has considered whether the notice provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002) are applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

Pertinent Laws and Regulations

Any statutory tribunal, like the Board, must ensure its jurisdiction over a case before deciding its merits, and a potential jurisdictional defect may be raised by the tribunal, sua sponte, or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board may address questions pertaining to its jurisdictional authority to review a particular case, including, but not limited to, determining whether notices of disagreement (NODs) and substantive appeals are adequate or timely, at any stage in a proceeding before it, regardless of whether the agency of original jurisdiction addressed such a question.  The Board may dismiss any case over which it determines it does not have jurisdiction.  38 C.F.R. § 20.101(d).

Appellate review will be initiated by an NOD and completed by a substantive appeal after a Statement of a Case (SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 2002).  An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

With respect to an NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute an NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  All communications should be liberally construed.  See id. at 561-62.  The Court has made clear that the VA adjudication process "is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  See also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  See, too, Acosta  v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994). 

A claimant or his or her representative must file an NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  If an NOD is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2012).  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c). 

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  An NOD postmarked prior to expiration of the one year period will be accepted as having been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).  

The Board may implicitly or explicitly waive the issue of the timeliness of a Substantive Appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 USCA §§ 503,7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Whether an NOD has been filed on time is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the RO with respect to timely filing of the NOD, the claimant will be furnished a SOC on the issue of whether the NOD was timely.  38 C.F.R. §§ 19.34 , 20.101(c). 

If there is a failure to comply with the above-cited law and regulations governing appellate procedure, it is incumbent on the Board to reject the application for review on appeal.  See 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [the Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction].

Analysis

The Appellant filed his original claim for denied entitlement to a one-time payment from the FVEC in February 2009.  The RO notified the Appellant of the decision to deny the claim in a December 23, 2009 letter and apprised him of his procedural and appellate rights by way of an enclosed VA Form 4107 ("Your Rights to Appeal Our Decision").  

The Appellant filed an NOD in April 2011 in which he disagreed with the December 23, 2009 decision.  The Board observes that the claims folder contains no communications from the Appellant or his representative dated within one year of the December 23, 2009 rating decision that could reasonably be construed as an NOD.  See 38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  While the Appellant submitted communications within the one year period after the issuance of the rating decision, which were received in November 2009 and July 2010, neither communication indicates an intention to file an appeal or a disagreement with the December 23, 2009 rating decision.  

Under VA regulations, the Appellant had one year - until December 23, 2010, to file an NOD.  See 38 C.F.R. §§ 20.302(a), 20.305.  Unfortunately, the first evidence in the claims folder of a statement from the Appellant which may be construed as an NOD was received by the RO in April 2011, well beyond the one-year time limit.  Therefore, this statement was untimely.  Id.  

Pursuant to 38 C.F.R. § 3.109 (2012), time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause."  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).  

The Appellant has not presented "good cause" as to why he did not file his NOD within one year, by December 23, 2010.  There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  VA need only mail notice to the last address of record for the presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).  Here, there is no clear evidence to rebut the presumption of notification in this case.  There is no indication or allegation that the December 23, 2009 notice letter was returned as undeliverable or that the Appellant did not receive notice of the December 2009 rating decision.  There is no evidence of a change of address prior to the issuance of the December 2009 rating decision.  In addition, the address listed on the notice letter of the December 2009 rating decision matches the most recent address provided by the Appellant in his February 2012 VA form 9.  He also failed to provide a cogent explanation as to his reasons for not filing a timely NOD.  Merely indicating that VA was "wrong" in its decision does not constitute "good cause."  Therefore, there is no legal entitlement to an extension of time to file his NOD in the present case.  38 C.F.R. § 3.109(b); Corry, 3 Vet. App. at 235.  

In summary, the relevant facts are not in dispute and, therefore, it is the law rather than an interpretation of the evidence, which governs the outcome of this case. The Appellant's NOD was untimely.  Accordingly, the issue of the timeliness of the Appellant's NOD must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  



ORDER

As the Appellant did not file a timely NOD with one year of the December 2009 rating decision that denied entitlement to a one-time payment from the FVEC Fund, the appeal is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


